ROBERTS, J.
Epitomized Opinion
Plaintiff was injured by an explosion of fireworks at a 4th of July celebration in one of the parks of the city. An ordinance of the city prohibiting the' use of fireworks except by special permit. No permit was obtained in this instance. The celebration was promoted by a committee of prominent citizens, among whom were the secretary of the chamber of commerce and the mayor of the city. The chief of the city’s traffic force had-charge of roping off space. In the Common Pleas there was a verdict and judgment for plaintiff. The city prosecuted error to this court. Held:
There is no evidence that the city as a .municipality took part in the celebration. The city was not acting in a proprietarfy sense, but in a governmental sense. A municipal corporation is not liable for negligence for failure to prevent a celebration of this kind even if it was its duty so to do. Case reversed- and remanded.